Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Withdrawn Rejection
	The rejection under 35 USC 102(a)(2) over Horhota et al is withdrawn in view of applicant’s amendment filed 02/10/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Devernoe on 02/16/2022.

The application has been amended as follows: 
In claim 31, last line before “.” delete: Polysorbate 80, Polysorbate 20, and Span” and replace them with:
 polyethylene sorbitan  monooleate, polyoxyethylene sorbitol ester, and sulfonated polyaniline

In claim 32, last line before “.”  delete: Tween 80, Tween 20, and Span
And replace them with: 
polyethylene sorbitan monooleate, polyoxyethylene sorbitol ester, and sulfonated polyaniline. 


wherein the cariprazine, salt thereof, or derivative thereof is present in the composition at a concentration of between about 0.1% to about 90% wt/wt


Allowable Subject Matter
Claims 25, and 27-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches, nor fairly suggests the instantly claimed cariprazine pharmaceutical composition. The closest prior art is to Horhota etl which teaches a concentration of from 1% to 30% of the hydrophobic counterion agent at [0051], and 0.05% to 35% AT [0057]. There is no suggestion to include an amount of from 0.01 % to 90% as instantly claimed from the list of compounds found at [0046] of Horhota et al. As such, the instant claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




					

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz